Order entered June 16, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-15-00367-CV

                               PETER B. CASEY, Appellant

                                             V.

                           FORD MOTOR COMPANY, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-02664-2014

                                         ORDER
         We GRANT appellant’s first opposed motion for extension of time to file brief and

ORDER the brief tendered to the Clerk of the Court June 14, 2015 filed as of the date of this

order.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE